Order entered November 20, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00473-CR
                                      No. 05-18-00474-CR

                          RICKEY LECARDO MCGEE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F16-34511-H & F16-34499-H

                                           ORDER
       We REINSTATE these appeals.

       We abated the appeals for a hearing to determine why appellant’s brief had not been

filed. On November 16, 2018, a supplemental clerk’s record was filed with the trial court’s

findings. We ADOPT the trial court’s findings and recommendations that (1) appellant wants to

pursue this appeal; (2) April Smith is appellant’s appointed attorney and has not abandoned the

appeal; and (3) counsel needs approximately thirty days in which to write the brief.

       We ORDER appellant’s brief filed on or before December 19, 2018.



                                                      /s/   CRAIG STODDART
                                                            JUSTICE